Affirmed and Memorandum Opinion filed December 12, 2017.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00090-CR

                     DANNY QUOC NGUYEN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1468348

                  MEMORANDUM OPINION

      In a single issue, appellant contends that his conviction for murder is void. He
contends that the trial court that rendered judgment—the 228th District Court of
Harris County—lacked jurisdiction because the grand jury that indicted appellant
was impaneled by a different district court—the 179th District Court of Harris
County.
      Both courts were Harris County district courts, and the indictment bears the
file stamp of the Harris County District Clerk. Under these circumstances, the trial
court had jurisdiction. See Saldivar v. State, No. 14-16-00888-CR, 2017 WL
4697888, at *1–2 (Tex. App.—Houston [14th Dist.] Oct. 19, 2017, no pet. h.);
Matthews v. State, No. 14-16-00913-CR, 2017 WL 3271195, at *2 (Tex. App.—
Houston [14th Dist.] Aug. 1, 2017, pet. ref’d); see also Aguillon v. State, No. 14-17-
00002-CR, 2017 WL 3045797 (Tex. App.—Houston [14th Dist.] July 18, 2017, pet.
ref’d) (mem. op., not designated for publication).

      Appellant’s issue is overruled for the reasons stated in Saldivar and Matthews.
The trial court’s judgment is affirmed.




                                          PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2